Title: Philip P. Barbour and William F. Gordon to Thomas Jefferson, 7 August 1816
From: Barbour, Philip Pendleton,Gordon, William F.
To: Jefferson, Thomas


          
            Dear sir
            Charlottesville 7th Augt 1816
          
          On the Subject of the writ of  Right, which we have been requested to issue, in Your name & other claimants we have to inform you that on investigating the  manner of instituting the Suit, we find that altho’ the property has been devised conveyed in joint tenancy, not Subject to Survivorship; yet that the Joint tenancy has been destroyed both by alienation & descent. That as tenants in Common Cannot maintain a joint action, we should have proceeded to instut institute Suits in the names of all the several tenants in common who are known to us, but that we are not in possession of the names of the persons claiming the adversary freehold title, or of the boundaries of the land. We therefore have troubled you by inclosing you a Writ with your own name as demandant of two Sixths of the land. & have to ask the favor of you to insert the names of the Tenants and the boundarys boundaries of the Land.   We have the honor to be respectfully
          
            Yr obt Serts
            
              
                P. P. Barbour
              
              
                 Wm F Gordon
              
            
          
        